Citation Nr: 0801089	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-42 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from January 1975 to May 
1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran is currently diagnosed as having asthma, which he 
contends began during service.  He has reported that he was 
treated for this condition in service.  The only mention of 
asthma in his service medical records is on his separation 
examination in February 1980, where it was noted that the 
veteran had asthma as a child from ages 9 to 10.  The 
veteran's service medical records are devoid of any 
indication of treatment for asthma; however, he asserts that 
VA has not associated all of his service medical records with 
his claims file.  

The veteran reported that he was treated for asthma while in 
service at air force bases in England; Germany (specifically, 
the Air Force and Army Hospital in Stuttgart, Germany); 
Louisiana; and Minot, North Dakota.  To date, the evidence of 
record only reflects in-service treatment in England; 
Louisiana; Bad Cannstatt, Germany; Fort Lauderdale, Florida; 
and San Antonio, Texas.  

Although attempts were made in August 2001 to locate the 
veteran's complete service medical records, it is unclear 
from the claims file whether all available records were 
obtained.  Further efforts at obtaining the veteran's service 
medical records should be taken before the Board renders a 
decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete service 
medical records, including clinical 
records, from the National Personnel 
Records Center (NPRC) and/or any other 
appropriate source.  Again, the veteran 
reported that he was treated for asthma at 
air force bases in England; Germany 
(specifically, the Air Force and Army 
Hospital in Stuttgart, Germany); 
Louisiana; and Minot, North Dakota.  If 
additional records are not available, a 
negative reply must be provided.

2.  When the development requested has 
been completed, review the evidence and 
conduct any additional development which 
logically flows from it. 

3.   Thereafter, readjudicate the 
veteran's claim on appeal.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the veteran's claim to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



